Citation Nr: 0329846	
Decision Date: 10/31/03    Archive Date: 11/05/03	

DOCKET NO.  97-33 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a fractured left tibia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military service from July 1943 to 
July 1946.  For service during World War II, he received the 
Asiatic-Pacific Medal with one Campaign Star, among others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied an evaluation in excess 
of 10 percent for the veteran's service-connected residuals 
of a fractured left tibia.  The case is now ready for 
appellate review.  This case was granted an advance on the 
Board's docket order at the representative's request.

In his VA Form 9, the veteran wrote that he was requesting a 
20 percent evaluation for left ankle disability, and another 
20 percent evaluation for disability of the left knee and hip 
which he claimed occurred secondary to his service-connected 
residuals of a fractured fibula.  The secondary service 
connection claims are referred to the RO for proper action.  
It should be noted that the RO did address these claims but 
only as part of the increased rating claim.  The RO did not 
satisfy the VCAA duty to notify.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the pending appeal has been requested or 
obtained.

2.  The residuals of a fractured left tibia include a well-
healed fracture with good alignment but with a 5-degree 
valgus deformity, and severe left ankle degenerative-
traumatic arthritis, and loss of range of motion; marked left 
ankle disability is factually attributable to the service-
connected fractured tibia.  



CONCLUSION OF LAW

The criteria for a 30 percent evaluation for the residuals of 
a fractured left tibia have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.49, 4.71a, Diagnostic 
Codes 5262, 5271 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing that liberalizing 
legislation is applicable to the veteran's claim.  The VCAA 
provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  

The claim in this appeal was initiated in March 1997, years 
prior to the adoption of VCAA.  The claims folder, however, 
reveals that the RO undertook development in this case in 
April 1997, notifying the veteran that it had requested 
private medical records which he had identified, and of the 
type of evidence necessary to substantiate his claim.  He was 
provided rating decisions in June 1997 and July 1997 and 
statements of the case in September 1997, June 2002, and 
February 2003 explaining the basis for the determinations of 
his claim, and of the evidence necessary to substantiate his 
claim.  He was provided the laws and regulations implementing 
VCAA in June 2002.  The RO offered to assist the veteran in 
collecting any evidence he might reasonably identify.  
Private medical records identified by the veteran were 
collected and placed on file.  The veteran was also provided 
VA examinations in May 1997 and in January 1998, and this 
later examination include a review of the veteran's claims 
folder with a specific request for an opinion in conformance 
with 38 U.S.C.A. § 5103A(d)(2).  All records of the veteran's 
treatment with VA were collected for review.  The Board finds 
that the veteran has been informed of the evidence which he 
must present and the evidence which VA would collect on his 
behalf.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The duties to assist and notify under VCAA have been 
satisfied. 38 U.S.C.A. §§ 5102,. 5103, 5103A, 5107.  

The Board notes that this case has been in development since 
the initial claim was filed in March 1997.  It is abundantly 
clear that all evidence relevant to this claim has previously 
been collected and included in the veteran's claims folder.  
There is no argument of the veteran or representative or any 
evidence on file indicating that there remains any relevant 
evidence which has not been collected for review.  The 
veteran has been on notice since April 1997 that the 
essential evidence necessary to substantiate his claim has 
been evidence linking increases in orthopedic disability to 
the fractured left tibia he sustained during service.  At 
this point, the Board concludes that there is no reasonable 
possibility that any further assistance would aid in 
substantiating the veteran's claim.  See Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability during the pendency of 
the appeal is of primary concern.  Although review of the 
entire recorded history of disability is necessary to make an 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain 
supported by adequate pathology.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as disabled.  38 C.F.R. § 4.40.

Regarding the joints, factors of disability reside in 
reductions of their normal excursions of movement in 
different planes.  Inquiry will be directed to consideration 
of less or more movement than normal, weakened movement, 
excess fatigability incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the ankle is considered a major joint.  38 C.F.R. 
§ 4.45; See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Degenerative arthritis, established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71, Plate II, indicates that normal 
range of motion for the ankle is 20 degrees of dorsiflexion 
and 45 degrees of plantar flexion.  

Impairment of the tibia and fibula by malunion with slight 
knee or ankle disability warrants a 10 percent evaluation; 
moderate knee or ankle disability warrants a 20 percent 
evaluation; and, marked knee or ankle disability warrants a 
30 percent evaluation.  Nonunion of the tibia and fibula with 
loose motion requiring a brace warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Limitation of motion of the ankle joint which is moderate 
warrants a 10 percent evaluation and which is marked warrants 
a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  

Facts:  The veteran sustained a fracture of the left tibia in 
the lower third during service in February 1946.  He was 
treated through June 1946.  Following separation from service 
in July 1946, the veteran refractured the tibia the following 
month in August 1946, and it was VA's opinion at the time 
that the old fracture had not sufficiently healed, and that 
the veteran had been prematurely released from the hospital 
during service.  As a result, the veteran was assigned a 30 
percent evaluation for a refracture of the left tibia on the 
line of the old fracture with associated deformity of the 
fibula.  

Subsequent examinations, however, showed that the refracture 
healed well, albeit with some deformity, and the veteran 
improved to the point that the evaluation for this injury was 
reduced to 10 percent effective from November 1950.  At that 
time, the 10 percent evaluation was assigned for the 
residuals of a fractured left tibia which was healed with 
slight left ankle disability.  Although the veteran attempted 
to obtain increases on several occasions over the intervening 
years, the 10 percent disability evaluation was confirmed and 
continued on each occasion, the veteran was notified and he 
did not appeal.  A VA treatment record from October 1978 
noted that the veteran worked as a floor tile salesman and 
worked on his knees and had a long history of infrapatellar 
bursitis of the left knee.  The veteran most recently sought 
an increased evaluation for the residuals of his fractured 
left tibia in March 1997.  

A May 1997 VA examination noted that the veteran had spent 
many years installing flooring but was now retired.  He was 
67 inches tall and weighed 244 pounds.  The left leg revealed 
a palpable, nontender deformity in the lower third over the 
medial aspect of the left anterior tibia.  The left ankle 
showed mild, bony overgrowth.  Range of motion of the left 
ankle was dorsiflexion of 15 degrees and plantar flexion of 
40 degrees.  There was no tenderness about the ankle.  The 
diagnosis was status post fracture of the left tibia with 
left ankle arthralgia.  The veteran refused additional X-rays 
at that time.

Private medical records indicate that the veteran underwent a 
total right knee replacement in December 1989 and that this 
replacement was repaired in 1994 and revised in 1997.  

In January 1998, the veteran was provided a VA examination.  
The claims folder was provided to the physician for review in 
conjunction with the examination.  This physician referred to 
X-ray studies from 1987, which revealed a well-healed 
fracture of the proximal fibula and distal left tibia with 
mild arthritis of the left ankle.  The veteran currently 
complained of mild left ankle pain with prolonged standing.  
The physician examined the veteran's left knee and noted that 
the right knee had been provided a total joint arthroplasty 
years earlier.  The veteran also complained of mild left hip 
pain with prolonged standing.  The veteran weighed 230 
pounds.  The left ankle was somewhat stiff with dorsiflexion 
of 5 degrees and plantar flexion of 25 degrees.  There was no 
left ankle erythema or warmth.  The right ankle also had 
stiffness and diminished range of motion, although not as 
restricted as the left.  Examination also revealed a 5-degree 
valgus deformity of the distal left tibia, consistent with a 
"well aligned" prior fracture.  Neurological and deep 
tendon reflexes were two-plus and symmetric.  It was noted 
that the veteran carried a cane but that he had no 
significant limp favoring the left leg.  The impression was 
status-post tibia-fibula fracture of the left leg with post-
traumatic arthritis of the left ankle.  Also documented was 
arthritis of both knees status-post right knee replacement.  

Pursuant to questions posed, this physician wrote his opinion 
that the cause of the veteran's arthritis of the knees and 
hips was aging and obesity.  He reported that the left ankle 
was not a causal factor of these other problems.  He stated 
that the evidence for this was the bilateral distribution of 
arthritic changes in the knees, which was consistent with a 
weight-induced process, rather than a gait abnormality 
process.  Additionally, he noted the passage of some four 
decades after service prior to the veteran becoming markedly 
symptomatic from arthritis.  Further evidence for this was 
the absence of a long-term, chronic, symptomatic gait 
disparity, which would predispose a more unilateral 
arthritis.  

X-rays were recommended and were subsequently taken the same 
day as this examination, but were not apparently reviewed by 
this physician because they are not referred to in his 
report.  X-ray studies of both hips were negative for 
arthritis or any abnormality.  X-rays of the left ankle, 
however, revealed severe degenerative-traumatic arthritis 
with the joint space nearly obliterated medially and there 
were cysts present in the talus.  The right ankle was normal 
except for a small calcaneal spur.  X-ray study of the tibia 
and fibula revealed well-healed fractures throughout the 
proximal fibula and distal tibia on the left and they were in 
"excellent alignment."  

Private medical records reflect that in September 2000, the 
veteran was provided a total left knee replacement.  These 
records indicate a good result but they contain no statement 
or opinion discussing any relationship between the veteran's 
left knee and his service-connected residuals of left tibia 
fracture.  These records also note X-ray studies performed in 
August 2000 revealing that the ankle joint had collapsed with 
a bone-on-bone relationship.  Lateral view revealed very long 
osteophytes both anteriorly and posteriorly on the tibia.  In 
addition to recommending the total left knee arthroplasty, 
the physician noted that the veteran might ultimately need an 
arthrodesis of the left ankle.  It was noted that the ankle 
still had motion and was not terribly painful and there was 
not a great deal of swelling.

Analysis:  The clinical evidence shows that the veteran has 
had an increase in left ankle disability, and left ankle 
impairment was included as a residual initially attributed to 
his left tibia fracture.  Although left ankle impairment has 
been properly characterized as "mild" for many years after 
service, X-rays taken in January 1988 first document severe 
degenerative arthritis with the joint space nearly 
obliterated medially, and with cysts present in the talus.  
Subsequent private examination and X-rays confirm this and 
suggest that the veteran might ultimately need a left ankle 
arthrodesis.  Additionally, reported ranges of left ankle 
motion have decreased since the time of the January 1998 VA 
examination.  

Although, consistent with the report of the January 1998 VA 
examination, it is clear that a significant portion of the 
veteran's lower extremity problems are attributable to aging 
and obesity, and a long post-service history of working on 
hands and knees, unlike other lower extremity hip and knee 
joints, the veteran's left ankle is severely impaired and the 
right ankle is reported to be normal except for a small 
calcaneal spur.  The Board thus finds that a 30 percent 
evaluation is warranted for impairment of the tibia and 
fibula with "marked" ankle disability in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5262.  The highest 
evaluation available for marked limitation of ankle range of 
motion is 20 percent.  

The next higher 40 percent evaluation is not warranted 
because the veteran's left tibia fracture is not shown to 
result in nonunion of the tibia and fibula with loose motion 
and requiring a brace in accordance with Diagnostic Code 
5262, nor is there ankylosis (bony fixation) in an 
unfavorable position in accordance with Diagnostic Code 5270, 
nor is there limitation of left leg extension to 30 degrees 
in accordance with Diagnostic code 5261.  Finally, the Board 
also considered the assignment of a higher evaluation based 
on pain, weakness, fatigue, incoordination, and/or functional 
loss due to flare-ups, but the clinical evidence does not 
document significant pain or weakness or flare-ups sufficient 
to warrant an evaluation in excess of the now assigned 30 
percent for marked ankle impairment.  38 C.F.R. §§ 4.40, 
 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Parenthetically, the Board notes that in his October 1997 
Substantive Appeal, the veteran specifically requested a 20 
percent evaluation for his fractured right tibia residuals.  



ORDER

Entitlement to an evaluation of 30 percent for the residuals 
of a fractured left tibia is granted.



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

